Order entered August 7, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00897-CV

                                RIYAAZ TAYOB, Appellant

                                              V.

                              QUARTERSPOT, INC., Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-00667-2015

                                          ORDER
       We GRANT court reporter Claudia Webb’s August 4, 2015 request for extension of time

to file the reporter’s record and ORDER the record be filed no later than September 18, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE